FINAL OFFICE ACTION
This Office Action is a Reissue of U.S. Application No. 14/179,318 (the ‘318 application) now U.S. Patent No. 10,055,202 B2 issued on August 21, 2018 to Peed (the ‘202 patent). 
The status of the claims amended on 9/22/2020 is as follows;
Claims 1, and 11, 16, 17, 19, 24, 25, 27, 32-35 and 39-40 are pending.
Claims 1 is an amended original claim.
Claims 2-10, 12-15, 18, 20-23, 26, 28-31, 36-38, and 41 are cancelled claims
Claims 1, and 11, 16, 17, 19, 24, 25, 27, 32-35 and 39-40 are rejected.

Response to Arguments
Applicant’s arguments, see remarks, filed 8/8/2022, with respect to recapture, claim construction, written description/new matter, the original patent requirement and the 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of the claims under those headings have been withdrawn with one exception.   The remarks do not address the written description/new matter situation that remains with respect to the amendments to the specification and the added drawing.  This rejection is maintained below.

Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive.
On page 26-28 of the 8/8/2022 remarks the applicant argues that the combination of Muller in view of Flores and van Wyk fail to disclose generating a HTML form.  The applicant argues that the examiner states that an HTML link is disclosed by reference 313C of figure 3c in Muller and that the link is a uniform resource locator (URL) and is disclosed to be a variable in the disclosed business process builder. Nothing about a URL to link to a definition discloses an HTML form, let alone an input form for required HTML form data.  The applicant also argues that the van Wyk is not properly combinable with Muller and does not disclose the “generating an input form for required HTML form data, wherein the input form is generated based at least in part using embedded data, API response data and at least one business process workflow function.” 
The examiner maintains that the combination of reference teaches the representation of the image of the flow chart displayed to the user in figure 3A on the GUI is because of the sensor generation of figure 3C. It is noted that HTML form and input form have a very limited description in the ‘202 patent.   Additionally, Peed ‘202 2:1-5 the patent under reissue states that this configuration of HTML is provided by way of example only and is not meant to be restrictive of the present embodiment. HTML is the standard markup language that is used for creating Web pages so an HTML form would be a webpage with a flow chart which is shown in figure 3a below.  Furthermore, Mueller discloses that the embodiments of the invention are used to create business processes using web services for use on the internet which may be expressed in an industry standard language such as BPEL.
“Orchestration enables users to create new applications (typically business processes) from pre-existing applications (typically web services) that execute on different computers that are interconnected by a network, such as the Internet. A description of such a business process (that performs orchestration) may be expressed in an industry-standard language, such as WS-BPEL (Web Services Business Process Execution Language)”.  Muller 1:7-14

In an analogous invention van Wyk discloses the following;
In addition, information workers are limited by the static business forms and information presented to them by the solution applications or custom developed applications they use on a day-to-day basis. Regardless of whether these forms are thin client (web or browser) based or thick/smart client (windows forms) based, the information worker's ability to add additional information on-demand to existing forms based on its current state and context, is extremely limited. Existing form technologies depend on a developer's involvement to bind the form to a data source (web service, database, etc) which populates the form with information based on a user event (click of a button, etc). Should the end user require additional information to be displayed on the form, he needs to rely on application specific pre-developed functionality that might allow him to see additional information or data fields on the forms. This implementation however depends on the logic encapsulated in the application or custom developed solution.
van Wyk 1:55-2:5 emphasis added by examiner
…

The disclosed system uses Enterprise Application Integration (EAI) sources (e.g., EAI software, Web Services, Application API) to provide a higher level framework (e.g., runtime broker and adapter services) with related solution components (e.g., user interfaces and tooling) which empowers technical and non-technical users to author logical business objects that include data definitions (e.g., customer name, surname, etc) and actions or methods (e.g., save, load, delete) from existing and/or new data sources. Existing data sources include ERP, CRM, and/or custom developed systems in an organization. New data sources are created and maintained by the disclosed system. The system allows users to combine data from multiple sources into one single business object definition, including data and method/actions definitions. The new logical business object exposes a single logical data structure and view of the object as well as a single set of logical methods that are associated with the object. For example, the logical business object may implement standard SQL methods such as INSERT, UPDATE, SELECT, DELETE, etc. The methods may act as stored procedures to external interfaces and can take parameters to manipulate the data result sets. For example, the INSERT method may take a number of parameters for the INSERT operation to execute.
van Wyk 2:23-44 emphasis added by examiner 

The data sources 108 store a plurality of files, programs, and/or web pages in one or more databases 112 for use by the client devices 102. For example, a data source may store customer information. The data sources 108 may be connected directly to a database server 110 and/or via one or more network connections.
van Wyk 4:6-11 emphasis added by examiner 


One or more displays, printers, speakers, and/or other output devices 216 may also be connected to the main unit 202 via the interface circuit 212. The display 216 may be a cathode ray tube (CRTs), liquid crystal displays (LCDs), or any other type of display. The display 216 generates visual displays of data generated during operation of the computing device 102, 106, 110, 114. For example, the display 216 may be used to display web pages received from the object broker server 114 including data from multiple data sources 108. The visual displays may include prompts for human input, run time statistics, calculated values, data, etc.
van Wyk 4:54-64 emphasis added by examiner

From a user's perspective, the data from the data sources 108 (as well as data calculated from data in the data sources 108 e.g., a discount) is viewed using one or more electronic forms 302, 310, 312. In addition, the user may manipulate the data and/or add data via the electronic forms 302, 310, 312. Forms 302, 310, 312 may be combined into pages 302 and one form may use data from more than one data source 108. For example, the customer orders page 302 combines the customer contact form 310 and the order list form 312 (as described in detail below with reference to FIG. 5). In addition, portions of forms and/or entire forms that are part of a larger page, may be locked so that only certain users can modify that portion of the form or page.
van Wyk 6:32-44 emphasis added by examiner


    PNG
    media_image1.png
    380
    525
    media_image1.png
    Greyscale


As shown above van Wyk discloses the use of web services in the form builder and displays the form using a flow chart (Figure 5).  When designing the interactive electronic form, the designer uses XML in 5:17-34 as a GUI tool where the structure function may be stored as XML and the user interface portion may be stored as HTML. HTML is the standard markup language for creating web pages as evidenced by Newton’s telecom dictionary.   Van Wyk discloses the use of a GUI to build a flow chart and display it on a web page using API, XML and HTML. 
The examiner maintains that it would have been obvious to one of ordinary skill in the art to combine Mueller that discloses using a web based service using XML and API with Flores that that teaches the interconnections between events while using API to build forms with van Wyk that discloses using API, XML, and HTML to build an interactive HTML form. This combination of hardware, circuity and software was well known at the time of the invention for building a web-based form/website using the motivation provided by Mueller that any software or hardware could be used to display a flow of portions of a business process such as a flow chart from pre-existing applications which are typically web services.  Therefore, the combination of Mueller, Flores and van Wyk would have been obvious such that one of ordinary skill would have been able to generate a web-based HTML form since the combination would have applied a known technique which would have yielded predictable results.
The rejections of claims 15, 17, 24, 25, 32-34, and 39-40 are maintained.






Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The new figure 3 and the amendment to the specification of 8/21/2020 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The new Figure 3 and the amendment to the specification of 8/21/2020 are new matter and cannot be added to specification since the amendments contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention or the added subject matter.


Claim Rejections - 35 USC § 251
Figure 3 and the amendments to the specification are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
Please see the 35 USC 112(a) New matter rejection above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 11, 16, 17, 24, 25, 27, 32-35, and 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mueller et al US Patent 7,499,951 (Mueller or the ‘951 patent) in view of Flores et al. US Patent 5,734,837 (Flores or the ‘837 patent) and van Wyk et al. US Patent 10,817,811 (van Wyk or the ‘811 patent).

  1. (Previously Presented) A method of providing a service for defining and managing a business process workflow, the method comprising the steps of:  See the Mueller ‘951 abstract “A graphical user interface (GUI) displays a flow of activities of a business process, including any portion thereof from which capture of data is permitted.” This is a software application that is generated and shown in figure 3A. 
providing a hierarchical visual management tool (HVMT) implemented in a processor and operable to manage and update relational information within a hierarchy, 
As defined in the remarks of 8/8/2022 on pages 15 and a HVMT is a flow chart on a graphical User Interface GUI.  Muller discloses in Column 1 lines 7- 14 “Orchestration enables users to create new applications (typically business processes) from pre-existing applications (typically web services) that execute on different computers that are interconnected by a network, such as the Internet. A description of such a business process (that performs orchestration) may be expressed in an industry-standard language, such as WS-BPEL (Web Services Business Process Execution Language)”.  
Muller also discloses a GUI that displays a flow chart. 
In accordance with the invention, a computer is programmed with a graphical user interface (GUI) to display (as per act 111 in FIG. 1A) a drawing of activities of a business process (e.g. in a flow chart), and receive (as per act 112) through the GUI a selection of any portion thereof (called "sensor") from which capture of data is to be performed. For example, a human ("user") may simply point and click on any portion of the business process shown in the drawing, such as a single activity or several activities grouped into a structured activity, or a variable or a fault. Note that a user can identify any portion of a business process as being suitable for capture of data therefrom. In response to such user input, the computer displays (as per act 113) an indication in the GUI that a sensor is now associated with the user-selected portion of the business process. The computer (hereinafter "GUI computer") is further programmed to automatically generate (as per act 114) a definition of the sensor, expressed as, for example, metadata in an industry-standard format, such as XML.
Muller 4:41-59


The HVMT is software which handles captured data applies a filter (that may be user configured), when accepting the captured data for transfer to a destination. Alternatively, or in addition, such software of some embodiments uses an industry standard interface to transfer the captured data to the destination (that is user configured), e.g. by sending messages, via Java Messaging Service (JMS). The captured data may be additionally or alternatively transferred using another industry standard interface to store/retrieve data, such as Java Database Connectivity (JDBC) API for cross-DBMS connectivity to a wide range of SQL databases and access to other tabular data sources, such as spreadsheets or flat files. ‘951 7:65-8:10. Mueller discloses in columns 23-25 a plurality of processors, memories, communication interfaces, computer readable instructions and networks to be used with the invention.

wherein the relational information comprises identification of one or more users involved in a business process, information to be conveyed to one or more users, a decision to be received from one or more users, an authorization to be received from one or more users, work product to be produced by one or more users, and a work product template (Mueller 3A); further wherein the relational information are manipulated by a user via a plurality of graphic user interface icons (Mueller 3A items 313a-313n) graphicly indicating specific business process steps; wherein each of the plurality of graphic user interface icons are associated with specific business process steps; further wherein each of the plurality of graphic user interface icons are selectable to define a business process workflow; 

See the abstract noted in the preamble above and ‘951 5:44-54 that describes one or more users.  Figure 3A and 3B and 14:29-67 of ‘951 describe a GUI that uses icons generated using the configuration information of figure 1A that indicated specific business process steps and a work product template (3B).


    PNG
    media_image2.png
    637
    548
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    631
    521
    media_image3.png
    Greyscale


embedding first embedded data within a first graphic user interface, wherein the first embedded data identifies at least a first user involved in the selected business process; 
embedding second embedded data within a second graphic user interface, wherein the second embedded data identifies a decision to be received by the first user; 
embedding third embedded data within a third graphic user interface, wherein the third embedded data is comprised of identification of an authorization to be received from a second user; 
embedding fourth embedded data within a fourth graphic user interface, wherein the fourth embedded data is comprised of data identifying a first work product to be produced by a third user; 
embedding fifth embedded data within a fifth graphic user interface, wherein the fifth embedded data comprises data identifying a work product template (‘951 fig 3b); receiving embedded data from the selection of one or more of the plurality of graphic user interface icons;
transforming the received embedded data into a plurality of business process workflow functions;

The Muller 5:55-67 disclose that “(i)dentification of sensors through a GUI as per acts 111-112 and automatic generation of one or more sensor definition(s) as per act 114 eliminates the need to manually change software to add an interceptor to invoke a callback procedure, as required in the prior art described in the Background section above. Specifically, a GUI as described herein allows a user who is not a programmer to set up one or more sensors by using a pointing device (e.g. point and click or drag and drop), which is a significant improvement over a prior art requirement for a programmer to modify source code and write a callback procedure. Note further that in some embodiments, a user who is not a programmer may still manually prepare definition of a sensor on their own, bypassing the GUI.”   See the Mueller abstract and 2:58-3:3 67 that discloses multiple GUI’s which is reproduced below.

 In accordance with the invention, a graphical user interface (GUI) displays a flow of portions of a business process, such as activities, from which capture of data is possible. The GUI receives, in one or more operations, at least an indication of a business process portion from which data is to be captured ("sensor"), as well as an identification of an destination to which captured data is to be transferred and a type of the destination (which identifies, through a mapping, a predetermined software). A sensor may be added any number of times (through a single GUI or though multiple GUIs) by repeatedly performing the operation. Also, a given sensor may be associated with any number of destinations (also called "endpoints").
‘951 2:58-3:3 (emphasis added by examiner)


While the Muller does discloses a plurality of user and business process that use activity sensors with embedded variable sensors (‘951 14:29-41, 16:26-34 and above) it lacks in describing “at least a first user involved in the selected business process”, “a decision to be received by the first user”, “an authorization to be received from a second user”. 
Mueller describes a GUI that displays a flow of activities of a business process that can be manipulated by a user but lacks in specifically disclosing specific acts and identification of personnel involved in the business process.  
In an analogous invention to Flores ‘837 8:7-30 discloses that the invention i) produces standard workflow maps of business processes that show workflows and the links defined between workflows or receives such maps and defined links created by the Analyst; and ii) defines triggers that will cause events to occur, states to change, or acts in workflows; iii) verifies the consistency of the business process maps; iv) produces the workflow scripts that correspond to the workflow and links defined in the map; v) generates definitions database; and iv) generates business process applications through forms, form fields and their visual representation. The user of the invented system is known as a business process analyst or systems analyst or designer or application developer. To use the system, the user first creates a business process which is defined in terms of a business process map. A business process map contains customer and performer names and organizational roles for the primary workflow, target cycle times for the entire process, version of the process, when and by whom the process may be started, and so forth. In addition, it contains workflow and link definitions, roles, permitted acts, default identities, application data and forms for each workflow in the process, and trigger act or state, triggered act or state and condition (if link is conditional) for each link in the process.
The user of the invented system is known as a business process analyst or systems analyst or designer or application developer. To use the system, the user first creates a business process which is defined in terms of a business process map. A business process map contains customer and performer names and organizational roles for the primary workflow, target cycle times for the entire process, version of the process, when and by whom the process may be started, and so forth. In addition, it contains workflow and link definitions, roles, permitted acts, default identities, application data and forms for each workflow in the process, and trigger act or state, triggered act or state and condition (if link is conditional) for each link in the process.
It would be obvious to one of ordinary skill in the art to combine Mueller with Flores such that Mueller can have a business process that are associated or linked with specific customers and acts as taught by Flores using the motivation provided in Mueller that one or more users of a system using a GUI displays a flow of activities of a business process (abstract) and as such this applying a known technique which would yield predictable results.  

transforming the business process workflow functions into a natural language textual description of the business process flow; 

 See ‘951 7:49-56 As the definitions in many embodiments are expressed in a human-readable language, such as the extensible Markup Language (XML), the definitions can be prepared as, e.g. descriptions of the business process portion being monitored and/or data to be captured and/or software to be executed and/or destinations to which captured data is to be transferred, in a simple text editor in conformance with predetermined schema(s) for sensors and/or sensor actions.

generating a plurality of APl document calls based on received embedded data and one or more of the plurality of business process workflow functions;
receiving a plurality of API responses containing API response data;

See ‘951 7:65-8:10  In some embodiments, software which handles captured data applies a filter (that may be user configured), when accepting the captured data for transfer to a destination. Alternatively, or in addition, such software of some embodiments uses an industry standard interface to transfer the captured data to the destination (that is user configured), e.g. by sending messages, via Java Messaging Service (JMS). The captured data may be additionally or alternatively transferred using another industry standard interface to store/retrieve data, such as Java Database Connectivity (JDBC) API for cross-DBMS connectivity to a wide range of SQL databases and access to other tabular data sources, such as spreadsheets or flat files. Additionally, Flores discloses using API to build forms that include API transactions 5:30-67.

producing an HTML form, wherein the HTML form is created based at least in part on the received embedded data, and at least one business process workflow function; and
generating an input form for required HTML form data, wherein the input form is generated based at least in part using embedded data, API response data and at least one business process workflow function.

Mueller (7:49-56) teaches a web base service using XML and API and Flores teaches using API to build forms as disclosed above.  However, both references do not specifically disclose generating a well-known HTML form. HTML form is not described in the specification.  HTML is the standard markup language that is used for creating Web pages so an HTML form would be a webpage with a flow chart which is shown in figure 3a above.  Furthermore, Mueller discloses that the embodiments of the invention are used to create business processes using web services for use on the internet which may be expressed in an industry standard language such as BPEL.
“Orchestration enables users to create new applications (typically business processes) from pre-existing applications (typically web services) that execute on different computers that are interconnected by a network, such as the Internet. A description of such a business process (that performs orchestration) may be expressed in an industry-standard language, such as WS-BPEL (Web Services Business Process Execution Language)”.  
Muller 1:7-14

  Peed ‘202 2:1-5 the patent under reissue states that this configuration of HTML is provided by way of example only and is not meant to be restrictive of the present embodiment. 
In an analogous invention van Wyk discloses the following;
In addition, information workers are limited by the static business forms and information presented to them by the solution applications or custom developed applications they use on a day-to-day basis. Regardless of whether these forms are thin client (web or browser) based or thick/smart client (windows forms) based, the information worker's ability to add additional information on-demand to existing forms based on its current state and context, is extremely limited. Existing form technologies depend on a developer's involvement to bind the form to a data source (web service, database, etc) which populates the form with information based on a user event (click of a button, etc). Should the end user require additional information to be displayed on the form, he needs to rely on application specific pre-developed functionality that might allow him to see additional information or data fields on the forms. This implementation however depends on the logic encapsulated in the application or custom developed solution.
van Wyk 1:55-2:5 emphasis added by examiner
…

The disclosed system uses Enterprise Application Integration (EAI) sources (e.g., EAI software, Web Services, Application API) to provide a higher level framework (e.g., runtime broker and adapter services) with related solution components (e.g., user interfaces and tooling) which empowers technical and non-technical users to author logical business objects that include data definitions (e.g., customer name, surname, etc) and actions or methods (e.g., save, load, delete) from existing and/or new data sources. Existing data sources include ERP, CRM, and/or custom developed systems in an organization. New data sources are created and maintained by the disclosed system. The system allows users to combine data from multiple sources into one single business object definition, including data and method/actions definitions. The new logical business object exposes a single logical data structure and view of the object as well as a single set of logical methods that are associated with the object. For example, the logical business object may implement standard SQL methods such as INSERT, UPDATE, SELECT, DELETE, etc. The methods may act as stored procedures to external interfaces and can take parameters to manipulate the data result sets. For example, the INSERT method may take a number of parameters for the INSERT operation to execute.
van Wyk 2:23-44 emphasis added by examiner 

The data sources 108 store a plurality of files, programs, and/or web pages in one or more databases 112 for use by the client devices 102. For example, a data source may store customer information. The data sources 108 may be connected directly to a database server 110 and/or via one or more network connections.
van Wyk 4:6-11 emphasis added by examiner 


One or more displays, printers, speakers, and/or other output devices 216 may also be connected to the main unit 202 via the interface circuit 212. The display 216 may be a cathode ray tube (CRTs), liquid crystal displays (LCDs), or any other type of display. The display 216 generates visual displays of data generated during operation of the computing device 102, 106, 110, 114. For example, the display 216 may be used to display web pages received from the object broker server 114 including data from multiple data sources 108. The visual displays may include prompts for human input, run time statistics, calculated values, data, etc.
van Wyk 4:54-64 emphasis added by examiner

From a user's perspective, the data from the data sources 108 (as well as data calculated from data in the data sources 108 e.g., a discount) is viewed using one or more electronic forms 302, 310, 312. In addition, the user may manipulate the data and/or add data via the electronic forms 302, 310, 312. Forms 302, 310, 312 may be combined into pages 302 and one form may use data from more than one data source 108. For example, the customer orders page 302 combines the customer contact form 310 and the order list form 312 (as described in detail below with reference to FIG. 5). In addition, portions of forms and/or entire forms that are part of a larger page, may be locked so that only certain users can modify that portion of the form or page.
van Wyk 6:32-44 emphasis added by examiner


    PNG
    media_image1.png
    380
    525
    media_image1.png
    Greyscale


As shown in figure 5 above van Wyk discloses the use of web services in the form builder and displays the form using a flow chart including an input form which includes prompts for human input see van Wyk 4:54-64.  When designing the interactive electronic form the designer uses XML in 5:17-34 as a GUI tool where the structure function may be stored as XML and the user interface portion may be stored as HTML. Van Wyk discloses the use of a GUI to build a flow chart and display it on a web page using API, XML and HTML.
It would have been obvious to one of ordinary skill in the art to combine Mueller that discloses using a web based service using XML and API with Flores that that teaches the interconnections between events while using API to build forms with van Wyk that discloses using API, XML, and HTML to build an interactive HTML form with an input form. HTML is the standard markup language for creating web pages and is notoriously well known as evidenced by Newtons telecom dictionary definitions for XML and HTML.  This combination of hardware, circuity and software was well known at the time of the invention for building a web based form/website using the motivation provided by Mueller that any software or hardware could be used to display a flow of portions of a business process such as a flow chart from pre-existing applications which are typically web services.  Therefore, the combination of Mueller, Flores and van Wyk would have been obvious such that one of ordinary skill would have been able to generate a web-based HTML form since the combination would have applied a known technique which would have yielded predictable results.
With respect to claim 11, 19, 27 and 35 please see the rejection above with respect to claim 1.   With respect to the amended portions of Claims 11, 19, 27, and 35 each require the system “produce an HTML form, wherein the HTML form is created based at least in part on the linked relational information, and one or more of the plurality of business process workflow functions, and generate an input form for required HTML form data, wherein the input form is generated based at least in part using the linked relational information, API response data and one or more of the plurality of business process work workflow functions.” See Flores ‘837 8:7-30 discussed above that discloses the interconnections of a flow chart and how those are produced on a form.

16, 24, 32. (New) The system of claim 11, wherein two or more business process workflow functions initiated by the processor can be communicatively coupled.

The portion of the ‘202 specification that supports communicatively coupled (CC) is ‘202 2:9-30 that states that processes hosted by and/or initiated via the system 100 can be communicatively coupled.  The Muller teaches that all portions of the computer system of the ‘951 application connected (See ‘951 24:58- 25:6) which is CC. See also Muller fig. 3A.  Additionally, Flores teaches that the functions of the work flows are commutatively coupled (see figure 5).

17. (New) The system of claim 11, further comprising, the memory is integral with the processor.  25, 33 and 40 further require “and configured to store data comprising instructions to operate the processor

See the rejection for claim 1 above see also Mueller ‘951 column 24 that discloses any type of computer memory and uses software for the sensors such as BPEL. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOTALING II whose telephone number is (571)272-4437.  The examiner can normally be reached on 7:30-4 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M HOTALING/Primary Examiner, Art Unit 3992   
                                                                                                                                                                                                     /FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992